IN THE SUPREME COURT OF THE STATE OF DELAWARE

DEPARTMENT OF LABOR,                        §
                                            §      No. 166, 2017
      Defendant Below,                      §
      Appellant,                            §
                                            §      Court Below—Superior Court
      v.                                    §      of the State of Delaware
                                            §
TEXAS ROADHOUSE                             §      C.A. No. N15C-08-215-CLS
MANAGEMENT CORP., TEXAS                     §
ROADHOUSE HOLDINGS LLC and                  §
TEXAS ROADHOUSE, INC.,                      §
                                            §
      Plaintiffs Below,                     §
      Appellees.                            §

                              Submitted: November 15, 2017
                              Decided:   November 27, 2017

Before STRINE, Chief Justice; VALIHURA and TRAYNOR, Justices.

                                      ORDER

      This 27th day of November 2017, it appears to the Court that the judgment of

the Superior Court should be affirmed on the basis of and for the reasons assigned

in its bench opinion and order dated March 30, 2017.1




1
 Texas Roadhouse Mgmt. Corp. v. Dep’t of Labor, 2017 WL 1229750 (Del. Super. Ct. Mar. 30,
2017).
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is hereby AFFIRMED.

                               BY THE COURT:
                               /s/ Leo E. Strine, Jr.
                               Chief Justice




                                 2